Case: 1:17-cr-00060-JG Doc #: 132 Filed: 02/26/21 1 of 14. PageID #: 1281


  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO

                                            :
 UNITED STATES OF AMERICA,                  :        CASE NO. 1:17-cr-00060 (Related
                                            :        Case: 1:19-cv-1313)
                 Plaintiff,                 :
                                            :        OPINION & ORDER
  vs.                                       :        [Resolving Doc. 100, 105]
                                            :
  MARC A. MONTGOMERY,                       :
                                            :
                 Defendant.                 :
                                            :


  JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

             Pro se Defendant Marc A. Montgomery moves to vacate, set aside, or correct his

  sentence under 28 U.S.C. § 2255. 1 The Government opposes Montgomery’s request. 2

             For the reasons stated below, the Court DENIES Defendant’s motion.

             The Court also DENIES Defendant’s motion for summary judgment and motion to

  strike the government’s response brief.

        I.         Background
             On November 30, 2016, Defendant Montgomery was the getaway driver after his

  childhood friend, Levert Bates, robbed a Garfield Heights, Ohio bank. Co-Defendant Bates

  pleaded guilty to the armed bank robbery. 3

             On April 11, 2017, a jury found Defendant Montgomery guilty of aiding and abetting

  bank robbery in violation of 18 U.S.C. §§ 2113(a), 2113(d), and 2 (Count 1), and

  brandishing, carrying, or using a firearm during and in relation to a crime of violence in




             1
               Doc. 100.
             2
               Doc. 104.
             3
               Doc. 51 at 2.
Case: 1:17-cr-00060-JG Doc #: 132 Filed: 02/26/21 2 of 14. PageID #: 1282

  Case No. 1:17-cr-00060
  Gwin, J.

  violation of 18 U.S.C. § 924(c)(1)(A) (Count 2). 4

            On August 28, 2017, this Court sentenced Montgomery to 80 months imprisonment

  for Count 1 to be served consecutively with 60 months imprisonment for Count 2, as well

  as 5 years of supervised release. 5

      II.       Discussion
                a. Defendant Montgomery’s § 2255 Motion
                       i. Legal Standard
            Defendant moves to vacate and set aside his conviction based on seven grounds

  focused on his counsel’s alleged deficiencies and alleged violations of his Sixth Amendment

  confrontation rights and Fourteenth Amendment due process rights. 6

            A federal prisoner may collaterally attack their conviction or sentence by filing a

  § 2255 motion to vacate, set aside, or correct the sentence. A movant “must allege as a basis

  for relief: (1) an error of constitutional magnitude; (2) a sentence imposed outside the

  statutory limits; or (3) an error of fact or law that was so fundamental as to render the entire

  proceeding invalid.” 7 A § 2255 movant must establish his allegations by a preponderance

  of the evidence. 8

            A § 2255 motion cannot be used to “to relitigate an issue that was raised and

  considered on direct appeal absent highly exceptional circumstances, such as an intervening

  change in the law.” 9 This procedural default doctrine typically prohibits collateral attacks,

  such as § 2255 petitions, that raise claims the petitioner could have brought on direct


            Id. at 1; Doc. 1.
            4

            5
            Doc. 75.
          6
            See Doc. 100.
          7
            Pough v. U.S., 442 F.3d 959, 964 (6th Cir. 2006) (citing Mallett v. U.S., 334 F.3d 491, 496–97 (6th
  Cir. 2003)).
          8
            Pough, 442 F.3d at 964.
          9
            Jones v. U.S., 178 F.3d 790, 796 (6th Cir. 1999) (citation omitted).
                                                      -2-
Case: 1:17-cr-00060-JG Doc #: 132 Filed: 02/26/21 3 of 14. PageID #: 1283

  Case No. 1:17-cr-00060
  Gwin, J.

  appeal. 10 A procedurally defaulted claim “may be raised in habeas only if the defendant can

  first demonstrate either ‘cause’ and ‘actual prejudice,’ . . . or that he is ‘actually innocent.’” 11

  Ineffective assistance of counsel claims are an exception to the procedural default doctrine. 12

          Finally, pro se pleadings are liberally construed and held to less stringent standards

  than counsel-drafted pleadings. 13

                         ii. Ground 1 – Ineffective Assistance of Counsel
          Defendant Montgomery argues that he received ineffective assistance of trial counsel

  in violation of his constitutional rights. Montgomery says his counsel failed to properly

  investigate his case, did not call Montgomery’s co-defendant as a witness, failed to object in

  certain instances at trial, and did not conduct himself properly during trial. 14

          To establish ineffective assistance of counsel, Montgomery must meet the Strickland

  standard: He must show (1) that his counsel’s performance was deficient, and (2) that he

  was prejudiced by the deficiency. 15

          On the first prong, Counsel’s performance must fall “below an objective standard of

  reasonableness.” 16        A court assesses counsel’s performance under a highly deferential

  standard. 17      In other words, courts presume a “wide range of reasonable professional

  assistance; that is, the defendant must overcome the presumption that, under the




          10
               Weinberger v. U.S., 268 F.3d 346, 351 (6th Cir. 2001) (citation omitted); Bousley v. U.S., 523 U.S.
  614, 621–24 (1998).
          11
             Bousley, 523 U.S. at 622 (citing Murray v. Carrier, 477 U.S. 478, 485, 496 (1986)).
          12
             Massaro v. U.S., 538 U.S. 500, 504 (2003).
          13
             Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam).
          14
            Doc. 100 at 2–4; Doc. 109 at 3–8. The Court notes that Defendant’s § 2255 motion lacks pages 4
  and 5. Defendant’s arguments appear to be reiterated in his reply to the Government’s response, however.
         15
            Strickland v. Washington, 466 U.S. 668, 687 (1984).
         16
            Id. at 688.
         17
            Id. at 689.
                                                         -3-
Case: 1:17-cr-00060-JG Doc #: 132 Filed: 02/26/21 4 of 14. PageID #: 1284

  Case No. 1:17-cr-00060
  Gwin, J.

  circumstances, the challenged action might be considered sound trial strategy.” 18

         Likewise, under the second prong, a Defendant must demonstrate that “there is a

  reasonable probability that but for counsel's unprofessional errors, the result of the

  proceeding would have been different.” 19

         Defendant raises numerous purported deficiencies, but they do not satisfy Strickland’s

  requirements.

         First, Defendant Montgomery states that his counsel failed to get surveillance video

  to show that Defendant traveled to a nearby Sunoco station while his co-defendant robbed

  the bank. 20 Defendant’s conclusory statements do not demonstrate that the video existed.

  In fact, at trial, Defendant’s counsel represented that, “unfortunately Sunoco didn’t have the

  evidence that we need.” 21

         Defendant Montgomery also has not shown how any video evidence of Montgomery

  at the convenience store during the robbery would have changed the outcome of his case.

  Defendant argues that, with the video, he would have been convicted as an “accessory after

  the fact” instead of as an aider and abettor to the robbery. 22

         But Montgomery’s conviction did not rely on his presence at the robbery or waiting

  in the getaway car during the robbery. On direct appeal, the Sixth Circuit ruled that there

  was sufficient evidence—regardless of whether or not Montgomery went to the Sunoco

  station while Bates was in the bank—to convict Montgomery of aiding and abetting the




         18
              Id. (citation omitted).
         19
              Id. at 694.
         20
            Doc. 100 at 2–3.
         21
            Doc. 88 at 11.
         22
            Doc. 100 at 3.
                                                 -4-
Case: 1:17-cr-00060-JG Doc #: 132 Filed: 02/26/21 5 of 14. PageID #: 1285

  Case No. 1:17-cr-00060
  Gwin, J.

  robbery. 23 Even if video existed that showed Defendant at the Sunoco station, the Sixth

  Circuit found the video evidence was insufficient to undercut Defendant’s conviction.

          Second, Defendant claims that his counsel was deficient because he did not call

  Montgomery’s co-defendant, Levert Bates, to testify. 24 Defendant Montgomery states that

  Bates’s “testimony would have been exculpatory” and “could have rebutted the state[‘]s case

  at trial.” 25 Defendant does not say, however, how Bates’s testimony would have been useful

  and does not provide evidence that Bates would have spoken in Montgomery’s favor.

          The Court finds that Montgomery’s counsel’s decision to proceed without calling

  Bates falls within the wide latitude provided counsel to make strategic decisions on behalf

  of their client under Strickland. 26 Montgomery’s concern that Bates was not transported to

  the courthouse for the first trial day does not mean that Montgomery was denied the chance

  to present a witness. 27 Defense counsel included Bates on their witness list, 28 and even

  raised that marshals had failed to bring Bates to the trial in a sidebar discussion with the

  Court. 29 Bates could have been brought to the courthouse the next day instead. 30 But

  Defense counsel said they “made the decision” to not call Bates. 31                        Defense counsel

  announced his decision to forego calling Bates while in court and with Petitioner


          23
              Doc. 93 at 4–7.
          24
              Doc. 100 at 3.
           25
              Id.
           26
              Strickland, 466 U.S. at 690–91 (“[S]trategic choices made after thorough investigation of law and
  facts relevant to plausible options are virtually unchallengeable; and strategic choices made after less than
  complete investigation are reasonable precisely to the extent that reasonable professional judgments support
  the limitations on investigation.”). See also Davis v. Lafler, 658 F.3d 525, 537–38 (6th Cir. 2011); Hughes v.
  U.S., 258 F.3d 453, 457 (6th Cir. 2001) (“A strategic decision cannot be the basis for a claim of ineffective
  assistance unless counsel’s decision is shown to be so ill-chosen that it permeates the entire trial with obvious
  unfairness.”).
           27
              Doc. 100 at 3.
           28
              Doc. 31.
           29
              Doc. 90 at 121–22.
           30
              Id.
           31
              Doc. 103 at 2.
                                                        -5-
Case: 1:17-cr-00060-JG Doc #: 132 Filed: 02/26/21 6 of 14. PageID #: 1286

  Case No. 1:17-cr-00060
  Gwin, J.

  Montgomery present. Faced with obvious risk regarding what co-defendant Bates would

  say, 32 it was reasonable for counsel to decide against calling Bates.

           Third, Defendant argues that his counsel failed to properly object to or “suppress”

  hearsay evidence at trial. 33 At trial, the Court specifically questioned defense counsel when

  he did not object to Police Sergeant Cramer’s testimony describing the robbery suspects’

  description. Police Sergeant Cramer received a report that included suspects’ descriptions

  and location on the day of the robbery. Repeating the report information in court raised

  hearsay concerns. 34

           Later in Cramer’s testimony, Defendant’s counsel explained to the Court that he had

  not objected because “we’re not contesting Mr. Montgomery and Mr. Bates were the two

  individuals.” 35

           Defendant Montgomery does not show how he was prejudiced by his counsel’s

  failure to object. He does not show that an objection would have changed the outcome of

  his case. Montgomery’s counsel was clear that he did not want to contest or object to

  evidence placing Montgomery and Bates at the robbery. 36

           The Sixth Circuit has recognized that “[l]earned counsel . . . use objections in a tactical

  manner.” 37 Objecting in every potential instance could do more harm than good and distract



           32
                The Court notes that at least one of Bates’s statements, referenced in Montgomery’s sealed
  presentence report, sheds some doubt on the claim that Bates would have provided exculpatory testimony.
  Doc. 68 at 4.
           33
               Doc. 100 at 3; Doc. 109 at 4–5.
           34
               Doc. 90 at 7–9.
           35
               Id. at 31.
           36
               Id.
           37
              Lundgren v. Mitchell, 440 F.3d 754, 774 (6th Cir. 2006) (“Any single failure to object usually cannot
  be said to have been error unless the evidence sought is so prejudicial to a client that failure to object essentially
  defaults the case to the state. Otherwise, defense counsel must so consistently fail to use objections, despite
  numerous and clear reasons for doing so, that counsel’s failure cannot reasonably have been said to have been
  part of a trial strategy or tactical choice.”).
                                                           -6-
Case: 1:17-cr-00060-JG Doc #: 132 Filed: 02/26/21 7 of 14. PageID #: 1287

  Case No. 1:17-cr-00060
  Gwin, J.

  from counsel’s main objectives. Montgomery’s counsel diligently cross-examined witnesses

  and made Defendant’s case. 38 Defense counsel’s failure to object in certain instances were

  strategic and were not errors demonstrating ineffective assistance of counsel.

         Finally, Defendant Montgomery also argues that his counsel was ineffective because

  he “failed to put forward a defense theory” and because his conduct was “unbecoming of a

  trial lawyer.” 39 Defendant believes that he would have been convicted as an “accessory after

  the fact” if his counsel had prepared differently or acted differently at his trial. 40 Defendant

  claims his counsel “relied only on the government files to build his defense” and did not

  adequately seek surveillance footage from Sunoco. 41

         These arguments do not persuade the Court that Montgomery’s counsel was

  ineffective. Defendant was not charged with the separate accessory after the fact crime, and

  he does not provide evidence to support his claims. The record indicates that counsel’s

  actions were strategic and reasonable.

                      iii. Ground 2 – Defendant Bates Interview Reference
         Montgomery asserts that the Government violated his Sixth Amendment

  confrontation and Fourteenth Amendment due process rights when it admitted into evidence

  some of co-defendant Bates’s “extrajudicial” interview. 42 Defendant argues that admitting

  part of Bates’s interview during FBI Agent Earl’s examination, when Bates was not called to

  testify, violated his confrontation right, as well as his rights to a defense and fair trial. 43



         38
              See, e.g., Doc. 90 at 24–29, 46–48, 64–65, 79–81, 89, 103–04, 119–20, 153–69; Doc. 102 at 11–
  19.
         39
            Doc. 109 at 6–7.
         40
            Id. at 6.
         41
            Id.
         42
            Doc. 100 at 5.
         43
            Id.
                                                      -7-
Case: 1:17-cr-00060-JG Doc #: 132 Filed: 02/26/21 8 of 14. PageID #: 1288

  Case No. 1:17-cr-00060
  Gwin, J.

           But the government did not admit any part of Bates’s interview. Defendant references

  a line of questioning that the Court cutoff to avoid a potential confrontation issue. 44

  Defendant’s counsel also cross-examined FBI Agent Earl on the Bates interview issue to

  protect Montgomery’s rights. 45

           Defendant Montgomery has not shown that his rights were violated because of this

  particular questioning.

                         iv. Ground 3 – Decision to Not Call Defendant Bates to Testify
           Defendant Montgomery argues that his Sixth and Fourteenth Amendment rights were

  violated when Defendant Bates was not transported to testify on April 10, 2017. 46 Bates

  could have testified the next day, but Defendant Montgomery’s counsel chose not to call

  Bates. 47 Defendant Montgomery believes that the trial should have been stopped until Bates

  could testify. 48

           Defendant Montgomery states that Bates was the “only one who could corroborate



           44
                Id.; Doc. 90 at 149–50. Defendant Bates’s interview was not admitted into evidence:
                      Q [The Government]: You had conducted an interview of Mr. Bates prior to
                      this?
                      A [FBI Agent Earl]: That’s correct.
                      Q: Did that evidence and investigation support the statements regarding the
                      location [of the getaway car]?
                      The Court: No, no –
                      A: That’s correct.
                      The Court: – no.
                      Q: Is it –
                      The Court: No, no. You –
                      Ms. Miller [The Government]: May I ask about the technique, Your Honor?
                      The Court: You can’t ask him if Bates made some statement.
                      Ms. Miller: Certainly I don’t want to elicit that testimony, Your Honor.
                      The Court: Well, isn’t that what you just asked?
                      Ms. Miller: I would like to elicit the testimony about his training and
                      experience in interview and investigation techniques.
  Id. at 150.
           45
              Doc. 90 at 160–62.
           46
              Doc. 100 at 7–10.
           47
              Doc. 90 at 121–22; Doc. 103; Doc. 104 at 14.
           48
              Doc. 100 at 8–9.
                                                         -8-
Case: 1:17-cr-00060-JG Doc #: 132 Filed: 02/26/21 9 of 14. PageID #: 1289

  Case No. 1:17-cr-00060
  Gwin, J.

  what this movant’s [alleged] role in the robbery was.” 49 In his reply to the Government’s

  response, Montgomery says, without providing evidence, that Bates’s testimony would have

  “show[ed] that [Montgomery] had no prior knowledge of Bates’s plan to rob” the bank and

  that they did not have a “conversation on the way to the bank” about Bates’s plan. 50

           Reading Montgomery’s § 2255 brief liberally, his argument appears to be that the

  Government purposefully failed to transport Bates to the courthouse on the first day of trial,

  which led defense counsel to decide to not call Bates at all, effectively and intentionally

  denying him his constitutional right to call Bates. 51 This argument does not persuade.

           Unlike Montgomery’s Bennett v. Scroggy citation, the record shows that defense

  counsel could have called Bates to testify the next day but chose not to do so. Montgomery

  was not denied the chance to put forward a full defense.

                       v. Ground 4 – Prosecutorial Misconduct
           Next, Defendant Montgomery argues that the Government violated his constitutional

  rights by “eliciting damaging inferential hearsay testimony” during FBI Agent Earl’s

  examination and committing “prosecutorial misconduct during closing argument.” 52 This

  argument partially repeats Montgomery’s argument from Ground 2.

           Montgomery also alleges that the Government’s prosecutor went beyond the

  appropriate scope of his closing argument rebuttal. Montgomery says the prosecutor “urge[d]

  the jury to consider [Montgomery’s] bad character as a thumb on the scale in favor of finding

  guilt.” 53



           49
              Id. at 8.
           50
              Doc. 109 at 12.
           51
              Id. at 11–12; Doc. 100 at 9 (citing Bennett v. Scroggy, 793 F.2d 772, 775 (6th Cir. 1985)).
           52
              Doc. 100 at 11.
           53
              Id. at 12.
                                                        -9-
Case: 1:17-cr-00060-JG Doc #: 132 Filed: 02/26/21 10 of 14. PageID #: 1290

  Case No. 1:17-cr-00060
  Gwin, J.

          The Government responds that this argument is procedurally defaulted because

  Montgomery failed to make it on direct appeal. The Government alternatively argues that,

  even if it were not procedurally defaulted, the prosecutor did not discuss Montgomery’s

  character at closing. 54

          The Court agrees that Defendant’s argument is procedurally defaulted. Montgomery

  did not raise a prosecutorial misconduct issue on direct appeal. 55

          Even if he had raised the issue, the Court is not convinced by Defendant

  Montgomery’s claim. “To prevail on a claim of prosecutorial misconduct, a habeas petitioner

  must demonstrate that the prosecutor’s remarks so infected the trial with unfairness as to

  make the resulting conviction a denial of due process.” 56

          Courts in the Sixth Circuit apply a two-step analysis to determine whether a

  prosecutor’s remarks or actions violated a defendant’s constitutional rights. First, the court

  must decide whether the prosecutor’s statements or actions were improper. Second, if the

  court finds impropriety, it applies a four-factor test to determine if the prosecutor’s conduct

  was “flagrantly” improper such that it violated the defendant’s due process rights. Courts

  consider four factors: “(1) whether the conduct and remarks of the prosecutor tended to

  mislead the jury or prejudice the defendant; (2) whether the conduct or remarks were isolated

  or extensive; (3) whether the remarks were deliberately or accidentally made; and (4)

  whether the evidence against the defendant was strong.” 57




          54
             Doc. 104 at 15–16.
          55
             Doc. 93 at 4.
          56
             Anderson v. U.S., 246 F. Supp. 2d 758, 760 (E.D. Mich. 2003) (citing Donnelly v. DeChristoforo,
  416 U.S. 637, 643 (1974)).
          57
             Anderson, 246 F. Supp. 2d at 760–61 (citing Macias v. Makowski, 291 F.3d 447, 452 (6th Cir. 2002)
  and United States v. Carroll, 26 F.3d 1380, 1385 (6th Cir. 1994)).
                                                     -10-
Case: 1:17-cr-00060-JG Doc #: 132 Filed: 02/26/21 11 of 14. PageID #: 1291

  Case No. 1:17-cr-00060
  Gwin, J.



         Here, there is little to suggest that the prosecutor’s actions were improper. As

  discussed above, the Court stopped the Government from eliciting hearsay testimony during

  FBI Agent Earl’s examination. As for the Government’s closing argument and rebuttal

  closing, neither demean Montgomery’s character. 58        Moreover, the Court stopped the

  prosecutor from going beyond the scope of defense counsel’s closing argument. 59

         Even if Defendant had met the first prong of the two-part standard, he does not meet

  the second. Considering the four factors, the prosecutor’s comments were not misleading. 60

  Further, the strength of the other evidence against Defendant, the Court’s efforts to limit the

  government’s rebuttal scope, and the isolated nature of the prosecutor’s comments within

  the context of the entire trial counter Defendant’s claims of a constitutional violation.

         Defendant Montgomery’s constitutional rights were not violated by prosecutorial

  misconduct.

                       vi. Ground 5 – Judicial Bias
         For his fifth ground, Defendant Montgomery alleges that his constitutional rights were

  violated by judicial bias. 61 Specifically, Montgomery again asserts that the Court admitted

  hearsay evidence and did not permit him to call to Bates as a witness.              Defendant

  Montgomery also argues that the Court violated his confrontation right when, at

  Montgomery’s sentencing hearing, it “relied on an [alleged] statement that Bates made in

  his” presentence report. 62



         58
            See Doc. 102.
         59
            Id. at 21–22.
         60
            Id.
         61
              Doc. 100 at 13–14.
         62
              Id. at 13 (citing Doc. 88 at 11–13).
                                                     -11-
Case: 1:17-cr-00060-JG Doc #: 132 Filed: 02/26/21 12 of 14. PageID #: 1292

  Case No. 1:17-cr-00060
  Gwin, J.

          As before, Montgomery did not raise these issues on direct appeal.                              They are

  procedurally defaulted. Even if these issues were not procedurally defaulted, Defendant’s

  first two examples are instances where the Court made an extra effort to ensure Defendant’s

  due process and confrontation rights, not violate them.

          Montgomery’s claims about the evidence the Court considered at his sentencing also

  fail. The rules of evidence and confrontation clause concerns do not apply at a sentencing

  hearing. “[E]videntiary inclusiveness is the order of the day at sentencing, a frame of

  reference as likely to facilitate leniency as to impede it.” 63

                       vii. Ground 6 – The Supreme Court’s U.S. v. Davis Decision
          Defendant Montgomery claims that the Supreme Court’s recent decision in U.S. v.

  Davis applies to his case and merits vacating his conviction for brandishing, carrying, or

  using a firearm during and in relation to a crime of violence in violation of 18 U.S.C.

  § 924(c)(1)(A). 64

          In Davis, the Supreme Court held that the definition of a “crime of violence” under

  18 U.S.C. § 924(c)(3)(B)’s “residual clause” was unconstitutionally vague. 65 But, the Sixth

  Circuit has held that federal bank robbery falls under the “elements definition,” not the

  residual clause, of 18 U.S.C. § 924(c)(3)(A). 66 Montgomery’s § 924 conviction was properly

  predicated on his aiding and abetting a bank robbery conviction. 67




          63
             U.S. v. Graham-Wright, 715 F.3d 598, 601 (6th Cir. 2013) (“But evidentiary inclusiveness is the
  order of the day at sentencing, a frame of reference as likely to facilitate leniency as to impede it. The key
  question is reliability. Sentencing hearings may include evidence otherwise inadmissible at trial so long as the
  evidence is reliable. . . . That is why the Rules of Evidence do not apply at sentencing hearings. . . . That is why
  the Confrontation Clause does not apply at sentencing.”).
          64
             Doc. 100 at 14.
          65
             U.S. v. Davis, 139 S. Ct. 2319, 2323–24 (2019).
          66
             U.S. v. Jackson, 918 F. 3d 467, 486 (6th Cir. 2019).
          67
             See 18 U.S.C. § 2.
                                                         -12-
Case: 1:17-cr-00060-JG Doc #: 132 Filed: 02/26/21 13 of 14. PageID #: 1293

  Case No. 1:17-cr-00060
  Gwin, J.

                   viii. Ground 7 – Cumulative Errors
         Finally, Defendant Montgomery claims that his § 2255 petition should be granted

  because the alleged errors detailed throughout his petition cumulatively prejudiced him and

  deprived him of his constitutional rights to a fair trial. 68

         A cumulative error analysis requires a defendant to show “that the combined effect of

  individually harmless errors was so prejudicial as to render his trial fundamentally unfair.” 69

  As the Government highlights, however, “the accumulation of non-errors cannot collectively

  amount to a violation of due process.” 70 Defendant has not shown any errors.

              b. Defendant’s Motion to Strike
         Defendant also filed a “motion for summary judgment and estoppel of the

  Government’s brief as time barred.” 71 In essence, Defendant Montgomery argues that the

  Court should strike the Government’s response brief to his § 2255 motion because the

  Government filed its brief late. 72

         In July 2019, the Court required Defendant to file a local-rule-compliant § 2255 brief

  and instructed the Government that any response brief must be filed within 30 days of

  Defendant’s filing. 73

         Petitioner-Defendant filed his new brief via mail on July 26, 2019. 74 Defendant

  Montgomery claims the Government filed its response on September 9, 2019. 75                The

  Government’s response was actually filed on August 23, 2019, within the 30-day window



         68
            Doc. 100 at 16.
         69
            U.S. v. Trujillo, 376 F.3d 593, 614 (6th Cir. 2004).
         70
            Campbell v. U.S., 364 F.3d 727, 736 (6th Cir. 2004) (citation omitted).
         71
            Doc. 105.
         72
            Id. at 3.
         73
            Doc. 98.
         74
            Doc. 100 at 1.
         75
            Doc. 105 at 3.
                                                     -13-
Case: 1:17-cr-00060-JG Doc #: 132 Filed: 02/26/21 14 of 14. PageID #: 1294

  Case No. 1:17-cr-00060
  Gwin, J.

  given by the Court. 76

            Defendant’s motion is denied.

     III.         Conclusion
            For the foregoing reasons, the Court DENIES Defendant’s motion to vacate, set aside,

  or correct his sentence under 28 U.S.C. § 2255.

            The Court also DENIES Defendant’s motion for summary judgment and motion to

  strike the government’s response brief.



  IT IS SO ORDERED.


  Dated: February 26, 2020                          s/      James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE




            76
                 Doc. 104 at 21.
                                                -14-
